DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/8/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 9/7/2021 have been fully considered but they are not persuasive. The Applicant argues the amendments overcome the 35 U.S.C. 112 rejection(s). Respectfully, the Examiner fails to see how the amendments address the issue. Namely, the phrase “user interface” is still present in claim 9, line 6, as “responsive to a user interface.” The Examiner remains unclear on if this phrase is intended to represent a noun or a verb. The Examiner believes it is the latter and suggests amending the claim to read “responsive to a user interfacing” or similar phrasing to clearly indicate the subject matter being claimed. If it is the former, the Examiner recommends amending the claim(s) to clearly claim the structure as a noun or to indicate such on the record in corresponding arguments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 9, 11-14, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 9, line 6, it is unclear if the “user interface” is claiming a structure of a user interface or if the phrase is intended to communicate that a user is interfacing with the Graphical User Interface structure of the claim limitation. In other words, it is unclear if “user interface” refers to a user performing the action of interfacing (i.e., a verb) or if “user interface” is meant to be taken together as one structure (i.e., a noun). The Examiner believes it is the former and suggests amending the claim to read “responsive to a user interfacing” or similar phrasing to clearly indicate the subject matter being claimed.

As to claims 11-14 and 21, the claims are rejected due to their dependency on, and therefore inclusion of, the rejected subject matter of claim 9 above.

Allowable Subject Matter
Claims 9, 11-14, and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or reasonably suggest the invention as claimed. This is not a statement that any one limitation in a vacuum is allowable subject matter, but rather that the combination of the claim limitations as a whole are not obvious over the prior art.
	The applicant’s remarks filed on 2/8/2021 are persuasive in pointing out the differences between the prior art of record (Korsunsky, U.S. Publication No. 2011/0219035, Keralapura, U.S. Patent No. 8,676,729, Chari, U.S. Publication No. 2017/0286690, and Christodorescu, U.S. Patent No. 9,158,604) and the claim(s) as amended. In particular, the prior art of record does not teach splitting a single managed data object into at least two separate managed data objects, wherein each separate managed data object relates to a respective network attack vector.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whipple whose telephone number is 571-270-1244. The examiner can normally be reached Mon-Fri: 9:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Brian Whipple/
Primary Examiner
Art Unit 2454
10/22/2021